DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
As a result of the Amendment filed on November 19, 2020, claims 1, 2, 4, 5, 20-29 and 32-40 are pending. Claims 1, 5, 20, 21, 27, 34, 36 and 39 are amended. Claim 30 is canceled, and claims 3, 6-19, 22-23 and 31 were previously canceled.  New claim 40 is added.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on November 19, 2020 and March 11, 2021 were filed after the mailing date of the Non-Final Rejection on October 2, 2020 and before prosecution has closed.  The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.


Allowable Subject Matter
Claims 1, 2, 4, 5, 20-29 and 32-40 are allowed.
The following is an examiner’s statement of reasons for allowance:

Regarding claim 1, the prior art does not teach a method comprising the combination of:

 generating a plurality of channels of audio to represent a sound emanating from a sound origination point that is moving from the first position to the second position; 
and delivering the plurality of channels of audio to ears of the user to prompt the user to look away from the object and toward the second position.

As argued by Applicant, there is no teaching or suggestion in Geisner US 2012/0206452 (nor any of the other cited references) of generating a sound to appear to emanate from an object in the field-of-view of the user and then to move the sound, without the object moving, to a second position to prompt the user to look away from the object and toward the second position. The sounds discussed in Geisner all seem to be associated with objects, without suggestion that the sound would be separated from its object. (Remarks at pgs. 9-11). 
The remaining cited references also do not cure the deficiencies of Geisner above, and the additional references cited on the PTO-892 are made for their relevancy to their art, rather than any specific teaching of the novel elements of claim 1. 
As such, claim 1 is free of and unobvious over the prior art and is allowed.

Claims 20 and 21 are independent claims for an article of manufacture and an HMD, respectively, that recite similar characteristics to claim 1 and are allowed for the same reasons as above. 

Dependent claims 5, 27, 34, and 39 have been amended forAMENDMENT Page 9 of 12 Doc. No. CCL-0006-OUS Serial No. 16/208,799consistency with the amendments of the independent claims and claim 36 is amended to further limit the first position to be "at the current gaze position of the user." Thus, the other claims are allowed as a result of their dependencies 



















Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KWIN XIE whose telephone number is (571)272-7812.  The examiner can normally be reached on 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae can be reached on (571)272-3017.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KWIN XIE/Primary Examiner, Art Unit 2626